

	

		II

		109th CONGRESS

		1st Session

		S. 1173

		IN THE SENATE OF THE UNITED STATES

		

			June 7, 2005

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the National Labor Relations Act to ensure the

		  right of employees to a secret-ballot election conducted by the National Labor

		  Relations Board.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Secret Ballot Protection Act of

			 2005.

		2.Findings

			Congress makes

			 the following findings:

				(1)The right of

			 employees under the National Labor Relations Act (29 U.S.C. 151 et seq.) to

			 choose whether to be represented by a labor organization by way of secret

			 ballot election conducted by the National Labor Relations Board is among the

			 most important protections afforded under Federal labor law.

				(2)The right of

			 employees to choose by secret ballot is the only method that ensures a choice

			 free of coercion, intimidation, irregularity, or illegality.

				(3)The recognition

			 of a labor organization by using a private agreement, rather than a secret

			 ballot election overseen by the National Labor Relations Board, threatens the

			 freedom of employees to choose whether to be represented by a labor

			 organization, and severely limits the ability of the National Labor Relations

			 Board to ensure the protection of workers.

				3.National Labor

			 Relations Act

			(a)Recognition of

			 representative

				(1)In

			 generalSection 8(a)(2) of the National Labor Relations Act (29

			 U.S.C. 158(a)(2)) is amended by inserting before the colon the following:

			 or to recognize or bargain collectively with a labor organization that

			 has not been selected by a majority of such employees in a secret ballot

			 election conducted by the National Labor Relations Board in accordance with

			 section 9.

				(2)ApplicationThe

			 amendment made by paragraph (1) shall not apply to collective bargaining

			 relationships in which a labor organization with majority support was lawfully

			 recognized prior to the date of enactment of this Act.

				(b)Election

			 required

				(1)In

			 generalSection 8(b) of the National Labor Relations Act (29

			 U.S.C. 158(b)) is amended—

					(A)in paragraph (6),

			 by striking and at the end;

					(B)in paragraph (7),

			 by striking the period at the end and inserting ; and;

			 and

					(C)by adding at the

			 end the following:

						

							(8)to cause or

				attempt to cause an employer to recognize or bargain collectively with a

				representative of a labor organization that has not been selected by a majority

				of such employees in a secret ballot election conducted by the National Labor

				Relations Board in accordance with section

				9.

							.

					(2)ApplicationThe

			 amendment made by paragraph (1) shall not apply to collective bargaining

			 relationships that were recognized prior to the date of enactment of this

			 Act.

				(c)Secret ballot

			 electionSection 9(a) of the National Labor Relations Act (29

			 U.S.C. 159(a)), is amended—

				(1)by striking

			 Representatives and inserting (1)

			 Representatives;

				(2)by inserting

			 after designated or selected the following: by a secret

			 ballot election conducted by the National Labor Relations Board in accordance

			 with this section; and

				(3)by adding at the

			 end the following:

					

						(b)The secret ballot

				election requirement under paragraph (1) shall not apply to collective

				bargaining relationships that were recognized before the date of the enactment

				of the Secret Ballot Protection Act of

				2005.

						.

				4.Regulations

			Not later than

			 6 months after the date of the enactment of this Act, the National Labor

			 Relations Board shall review and revise all regulations promulgated prior to

			 such date of enactment to implement the amendments made by this Act.

			

